Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           06-AUG-2021
                                                           10:55 AM
                                                           Dkt. 30 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         ALEXANDER ALLEN,
                  Petitioner/Appellant-Appellant,

                                vs.

  LEONARD HOSHIJO, AS ACTING DIRECTOR OF THE DEPARTMENT OF LABOR
         AND INDUSTRIAL RELATIONS OF THE STATE OF HAWAII;
                   and ATLAS CONSTRUCTION, INC.,
                 Respondents/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC17100916)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Appellant-Appellant’s Application for Writ

of Certiorari, filed on June 14, 2021, is hereby rejected.

          DATED: Honolulu, Hawaiʻi, August 6, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins